Exhibit 10.63

Summary of Compensation for Directors

As of December 31, 2014, PC Connection, Inc.’s directors consisted of:
(i) Joseph Baute; (ii) David Beffa-Negrini; (iii) Barbara Duckett; (iv) Patricia
Gallup; (v) David Hall; and (vi) Donald Weatherson. Each director receives an
annual retainer of $75,000, payable quarterly, for service on the Board. Each
independent director also receives an annual retainer of $15,000, payable
quarterly, for participation in the Board’s audit and compensation committees.
In addition, Board members who act in a chairman capacity receive annual fees as
follows: Board chair, $35,000; Board vice-chair, $10,000; audit committee chair,
$10,000; compensation committee and sub-committee chair, $5,000. On October 30,
2014, each director was awarded 2,000 restricted stock units, valued at a price
of $22.50 per unit, which vest in four equal annual installments beginning on
September 1, 2016. The restricted stock units are settled in equivalent shares
of our common stock upon vesting. The table below sets forth the retainer fees
paid for 2014:

 

Director

   Annual
Retainer      Chairman
Fees      Audit and
Compensation
Committee      Total
Retainer
Fee Paid
for 2014(1)  

Joseph Baute

   $ 75,000       $ 10,000       $ 15,000       $ 100,000   

David Beffa-Negrini

     75,000               75,000   

Barbara Duckett

     75,000         5,000         15,000         95,000   

Patricia Gallup

     75,000         35,000         —           110,000   

David Hall

     75,000         75,000         

Donald Weatherson

     75,000         10,000         15,000         100,000   

 

(1) In addition, non-officer directors receive reimbursement for all reasonable
expenses incurred in attending board and committee meetings.